01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )          CASE NO. MJ 19-096
                                          )
08         Plaintiff,                     )          (D. CO. No. 19-cr-0096-PAB)
                                          )
09         v.                             )          DETENTION ORDER
                                          )
10   CLINT BENDER,                        )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offenses charged in Indictment:

14 Count 1: Conspiracy distribute, and to possess with intent to distribute, 3,4-

15 methylenedioxmethamphetamine.

16 Count 2: Use of a communications facility, specifically a telephone, in committing the felony

17 charged in Count 1.

18 Date of Detention Hearing:    March 13, 2019.

19         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20 based upon the factual findings and statement of reasons for detention hereafter set forth,

21 finds that no condition or combination of conditions which defendant can meet will

22	 reasonably assure the appearance of defendant as required and the safety of other persons and



     DETENTION ORDER
     PAGE -1
01 the community.

02          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

03          (1)   Defendant was convicted and sentenced in state court in Illinois on a charge of

04                distribution of a controlled substance. He was sentenced to special probation

05                on January 17, 2019. The indictment in the present case charges that defendant

06                committed a new felony drug offense less than 30 days after he entered upon

07                that probation. This raises serious questions as to whether defendant would

08                comply with conditions the court might set for his release in this case.

09          (2)   Although the father of defendant’s former girlfriend has offered to allow

10                defendant to reside with him in this district, this would not be a long-term

11                arrangement. This gentleman plans to move to Mississippi in the near future,

12                and defendant would be required to live somewhere else – perhaps with his

13                own father in Alabama. The proposed residence in this district would therefore

14                not be a stable one.

15          (3)   Although defendant might be able to maintain his employment in this area for

16                a short period of time, he would not be able to keep it when forced to move to

17                Alabama or some other location.

18          (4)   There is a presumption of detention in this case, because the Indictment

19                establishes probable cause to believe defendant committed a drug offense

20                which carries a maximum penalty in excess of ten years. Nothing defendant

21                has presented effectively rebuts that presumption.

22	 / / /



     DETENTION ORDER
     PAGE -2
01         (5)     The court has transferred this case, and defendant, to the District of Colorado

02                 for further proceedings. This Order of Detention is without prejudice to a

03                 review of the order by that court, if it sees fit.

04 It is therefore ORDERED:

05      1. Defendant shall be detained pending trial and committed to the custody of the

06         Attorney General for confinement in a correction facility separate, to the extent

07         practicable, from persons awaiting or serving sentences or being held in custody

08         pending appeal;

09      2. Defendant shall be afforded reasonable opportunity for private consultation with

10         counsel;

11      3. On order of the United States or on request of an attorney for the Government, the

12         person in charge of the corrections facility in which defendant is confined shall deliver

13         the defendant to a United States Marshal for the purpose of an appearance in

14         connection with a court proceeding; and

15      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

16         for the defendant, to the United States Marshal, and to the United States Pretrial

17         Services Officer.

18         DATED this 13th day of March, 2019.

19                                                  s/ John L. Weinberg
                                                    United States Magistrate Judge
20

21

22	



      DETENTION ORDER
      PAGE -3
